                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
___________________________________
                                    :
STEVEN HARTSFIELD,                  :
                                    :
          Petitioner,               :    Civ. No. 20-10503 (NLH)
                                    :
     v.                             :    OPINION
                                    :
D.K. WHITE,                         :
                                    :
          Respondent.               :
___________________________________:
APPEARANCES:

Steven Hartsfield
78840-004
Fairton
Federal Correctional Institution
P.O. Box 420
Fairton, NJ 08320

     Petitioner Pro se

Rachael A. Honig, Acting United States Attorney
John T. Stinson, Assistant United States Attorney
Office of the U.S. Attorney
402 East State Street
Suite 430
Trenton, NJ 08608

     Counsel for Respondent

HILLMAN, District Judge

     Petitioner Steven Hartsfield, a prisoner presently confined

at FCI Fairton, New Jersey, filed this petition for writ of

habeas corpus under 28 U.S.C. § 2241 arguing that his conviction

is invalid due to the Supreme Court’s decision in Rehaif v.

United States, 139 S. Ct. 2191 (2019).   ECF No. 1.   Respondent
United States filed a motion to dismiss arguing that the

Petition should be dismissed for lack of jurisdiction.     ECF No.

4.   Petitioner did not file any opposition to the motion.      For

the reasons that follow, the Court will grant the motion to

dismiss.

I.   BACKGROUND

     A grand jury in the Southern District of Florida charged

Petitioner and others with conspiring to possess with intent to

distribute a mixture and substance containing five kilograms or

more of cocaine, 21 U.S.C. § 846(b)(1)(A); attempting to possess

the mixture and substance, 21 U.S.C. § 841(a)(1); conspiring to

commit Hobbs Act robbery, 18 U.S.C. § 1951(a); attempting to

commit Hobbs Act robbery, 18 U.S.C. § 1951(a); carrying a

firearm in relation to drug trafficking crimes, 18 U.S.C. §

924(c)(1)(A); and possession of a firearm by a convicted felon,

18 U.S.C. § 922(g)(1).   United States v. Hartsfield, No. 1:07-

cr-20584 (S.D. Fla. July 26, 2007) (ECF No. 28).     Petitioner

went to trial and was convicted by a jury of the § 1951(a), §

924(c), and § 922(g) charges.     Id. (Feb. 26, 2008) (ECF No.

182).   The trial court sentenced Petitioner to a total term of

360 months incarceration.   Id.    The United States Court of

Appeals for the Eleventh Circuit affirmed Petitioner’s

convictions and sentence.   United States v. Gonzalez, 322 F.

App’x 963 (11th Cir. 2009).

                                   2
      Petitioner filed motions to vacate, set aside, or correct

his sentence under 28 U.S.C. § 2255 in 2010, 2016, and 2019.      In

re: Steven Hartsfield, No. 19-15125-D (11th Cir. Jan. 24, 2020).

None of the motions were successful.     Id.   The Eleventh Circuit

also denied Petitioner permission to file a second or successive

§ 2255 motion based on Rehaif.    Id.   Petitioner subsequently

filed this petition under § 2241 on August 14, 2020.     ECF No. 1

      Petitioner argues that his § 922(g) is invalid after

Rehaif, which held that the government must prove the defendant

knew he possessed a firearm and that he knew he had the relevant

status when he possessed the firearm in order to convict under §

922(g).   “In the case at hand, the government failed to allege

and prove beyond a reasonable doubt that Petitioner Steven

Hartsfield had knowledge of the requisite elements of § 922(g).

. . .   Testimony reveals that Mr. Hartsfield did not know of

weapons that the government claim were in [the] car.”      ECF No.

1-1 at 6-7.    The United States argues this Court lacks

jurisdiction under § 2241 and moves to dismiss the petition.

ECF No. 4.    Petitioner did not file any opposition to the

motion.

II.   STANDARD OF REVIEW

      Title 28, Section 2243 of the United States Code provides

in relevant part as follows:




                                  3
     A court, justice or judge entertaining an application
     for a writ of habeas corpus shall forthwith award the
     writ or issue an order directing the respondent to
     show cause why the writ should not be granted, unless
     it appears from the application that the applicant or
     person detained is not entitled thereto.

     A pro se pleading is held to less stringent standards than

more formal pleadings drafted by lawyers.    Estelle v. Gamble,

429 U.S. 97, 106 (1976); Haines v. Kerner, 404 U.S. 519, 520

(1972).   A pro se habeas petition must be construed liberally.

See Hunterson v. DiSabato, 308 F.3d 236, 243 (3d Cir. 2002).

III. ANALYSIS

     Generally, a challenge to the validity of a federal

conviction or sentence must be brought under 28 U.S.C. § 2255.

See Jackman v. Shartle, 535 F. App’x 87, 88 (3d Cir. 2013) (per

curiam) (citing Okereke v. United States, 307 F.3d 117, 120 (3d

Cir. 2002)).    “[Section] 2255 expressly prohibits a district

court from considering a challenge to a prisoner’s federal

sentence under § 2241 unless the remedy under § 2255 is

‘inadequate or ineffective to test the legality of his

detention.’”    Snyder v. Dix, 588 F. App’x 205, 206 (3d Cir.

2015) (quoting 28 U.S.C. § 2255(e)); see also In re Dorsainvil,

119 F.3d 245, 249 (3d Cir. 1997).

     Prisoners in the Third Circuit may use § 2241 to challenge

their convictions only after two conditions are satisfied: (1)

there must be “a claim of actual innocence on the theory that



                                  4
[the prisoner] is being detained for conduct that has

subsequently been rendered non-criminal . . . in other words,

when there is a change in statutory caselaw that applies

retroactively in cases on collateral review,” and (2) “the

prisoner must be ‘otherwise barred from challenging the legality

of the conviction under § 2255.’”    Bruce v. Warden Lewisburg

USP, 868 F.3d 170, 180 (3d Cir. 2017) (quoting United States v.

Tyler, 732 F.3d 241, 246 (3d Cir. 2013)).

     Petitioner cannot satisfy the first requirement.    In

Rehaif, the Supreme Court held that “the Government must prove

both that the defendant knew he possessed a firearm and that he

knew he belonged to the relevant category of persons barred from

possessing a firearm” to obtain a conviction under § 922(g).

139 S. Ct. 2191, 2200 (2019).   Petitioner argues the Government

failed to prove he knew firearms were present; he does not argue

he was unaware of his status.   “Petitioner Steven Hartsfield’s

status as a felon or as an illegal alien is not at question in

regards to the status elements of § 922(g).    However, he is

actually innocent because the elements dealing with his

‘conduct’ were not proven beyond a reasonable doubt.”    ECF No.

1-1 at 16.   Indeed Petitioner cannot argue that he was unaware

of his felon status because “Hartsfield stipulated that (1) he

was a convicted felon and (2) that the firearm was in or

affected interstate commerce; thus, the only element at issue

                                 5
was whether he knowingly possessed a firearm.”      United States v.

Gonzalez, 322 F. App’x 963, 970 (11th Cir. 2009).     See also

Greer v. United States, No. 19-8709,       S. Ct.      , 2021 WL

2405146, at *7 (U.S. June 14, 2021) (holding that on direct

appeal “a Rehaif error is not a basis for plain-error relief

unless the defendant first makes a sufficient argument or

representation on appeal that he would have presented evidence

at trial that he did not in fact know he was a felon.”).

     Rehaif did not address the possession element of § 922(g);

therefore, any challenge to the sufficiency of the Government’s

proof at trial could have been raised either on direct appeal or

in a § 2255 motion.   Accordingly, this Court lacks jurisdiction

under § 2241.   Whenever a civil action is filed in a court that

lacks jurisdiction, “the court shall, if it is in the interests

of justice, transfer such action . . . to any other such court

in which the action . . . could have been brought at the time it

was filed.”   28 U.S.C. § 1631.   The Court finds that it is not

in the interests of justice to transfer this habeas petition to

the Eleventh Circuit for consideration because that circuit has

already denied Petitioner’s request to file a second or

successive § 2255 motion based on Rehaif.    In re: Steven

Hartsfield, No. 19-15125-D (11th Cir. Jan. 24, 2020).




                                  6
IV. CONCLUSION

     For the foregoing reasons, the motion to dismiss for lack

of jurisdiction will be granted.       An appropriate order will be

entered.




Dated: June 21, 2021                       s/ Noel L. Hillman
At Camden, New Jersey                   NOEL L. HILLMAN, U.S.D.J.




                                   7
